warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                  840, 844 (2004).
                              In this case, petitioner has failed to provide this court with
                  any appendix containing documentation of his complaints to the NCJD or
                  the NCJD's action concerning those complaints.              See NRAP 21(a)(4).
                  Consequently, we are unable to substantiate petitioner's allegations.     Pan,
                  120 Nev. at 229, 88 P.3d at 844 ("If essential information is left out of the
                  petition and accompanying documentation, we have no way of properly
                  evaluating the petition."). Thus, having considered the petition filed in
                  this matter, we conclude that petitioner has not demonstrated that our
                  intervention by way of extraordinary relief is warranted.        Id. at 228, 88
                  P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851; see also NRAP
                  21(b)(1). Accordingly, we
                              ORDER the petition DENIED.




                                                               Picker::
                                                                     °waft,




                                                                         )
                                                                         1    ,   4

                                                               Douglas


                                                                                               J.




                  cc: Renard Truman Polk
                       Nevada Commission on Judicial Discipline


SUPREME COURT
      OF
    NEVADA
                                                        2
(C) I947A 44009